Title: From Benjamin Franklin to William Franklin, 5 May 1772
From: Franklin, Benjamin
To: Franklin, William


[Dear] Son,
London, May 5. 1772
[I have rec]eived yours of Mar. 2, with the Bill in[closed] [torn] on the Society for £25 Sterling, which is [entered to your?] Credit. I have paid for you lately a [bill in the amount of?] £4 10s. 6d. to one Main’s a Shoemaker, [torn] by Order of Mrs. Clarke. And on [torn] several Sums of which I cannot [now recollect the full?] Particulars.
[The letter that?] you intended me by Osborne is not [arrived. You?] mention receiving two Letters from me, [written from?] Ireland, but say nothing of one I wrote [to you from?] Glasgow. Perhaps it miscarried. … 

This Session of Parliament has been a quiet one, and now draws near a Conclusion. Opposition has made no Figure, and Lord North manages ably. Peace is negociating between the Turks and Russians; and miserable Poland is in a fair Way of being pacified too, if the Entrance of more foreign Armies into it, can produce Peace. There is no present Appearance of any other War likely to arise in Europe, and thence a Prospect of lessening considerably the National Debt.
I continue well, Thanks to God. Sir John Pringle has propos’d to me a Journey for this Summer to Switzerland. But I have not resolv’d upon it, and believe I shall not. I am balancing upon a Wish of Visiting at least, if not returning for good and all (as the Phrase is) to America. If I don’t do that, I shall spend the Summer, with some or other of those Friends who have invited me, at their Country Houses.
I am glad to find such a Progress in [the making?] of Silk in Pennsylvania. I hope your Pro[vince will] take a Part in it. I think you sh[ould encou]rage the raising Cocoons in all your Towns. B[etsy should] keep some Worms herself. Her Ex[ample] [torn]. The Queen has graciously accepted [torn] the first Fruits of Raw Silk from [torn] manufactur’d, [mutilated and torn] the next Birth Day. [Mutilated and torn] I am, Your [torn]
I saw Col. Ord the other Day, who kindly enquir’d after you.
